IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LARRY W. KELLY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3943

DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS
TRUSTEE IN TRUST FOR THE
REGISTERED HOLDERS OF
AMERIQUEST MORTGAGE
SECURITIES INC.,
QUESTRUST 2006-X-1, ASSET
BACKED PASS THROUGH
CERTIFICATES SERIES 2006-
X1, ET AL,

      Appellee.

_____________________________/

Opinion filed June 21, 2016.

An appeal from the Circuit Court for Escambia County.
William P. White, Jr., Judge.

Larry W. Kelly, pro se, Appellant.

Travis J. Halstead and Nathan E. Wittman of Baker, Donelson, Bearman, Caldwell
& Berkowitz, PC, Orlando, for Appellee.

PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.